Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The cited prior art does not describe, teach or suggest forming a first patternable layer over a substrate; forming a first photoresist layer over the first patternable layer; patterning the first patternable layer with the first photoresist layer, wherein the first patternable layer includes a plurality of first openings after being patterned with the first photoresist layer; filling the first openings with a first material to form a lower layer of a dual-layered overlay mark, wherein the first material and the first patternable layer have substantially co- planar upper surfaces; forming a second patternable layer over the first material and over the first patternable layer; forming a second photoresist layer over the second patternable layer; patterning the second patternable layer with the second photoresist layer, wherein the second patternable layer includes a plurality of second openings after being patterned with the second photoresist layer; and filling the second openings with a second material to form an upper layer of the dual- layered overlay mark, wherein the second material and the second patternable layer have substantially co-planar upper surfaces.
Additionally the prior art does not show patterning an overlay mark on a wafer, wherein the overlay mark includes: a plurality of first gratings disposed in a first layer of the overlay mark; a plurality of second gratings disposed in a second layer of the overlay mark, wherein one of the first layer and the second layer includes an upper layer, and another one of the first layer and the second layer includes a lower layer disposed below the upper layer; and a plurality of sub-patterns disposed in the first layer, but not in the second layer, wherein a size of each of the first gratings is at least an order of magnitude larger than each of the sub-patterns; and performing one or more semiconductor fabrication processes using the overlay mark.
Further, the art does not show measuring a diffraction light intensity via an overlay mark, wherein the overlay mark includes an upper layer and a lower layer that is shifted with respect to the upper layer; determining, based on the measured diffraction light intensity, asymmetry information associated with the overlay mark; calculating, based on the determined asymmetry information, an overlay associated with the overlay mark; and performing at least one of the following: extracting, based on the calculated overlay, a focus information of an exposure process; or extracting, based on the diffraction light intensity, a critical dimension information associated with a wafer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737